Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 5/14/2021, wherein claims 1,10-15, and 17-22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1,10, 17-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Patent No. 5345638), in view of Hannes et al. (U.S. 20130105029), and further in view of Dua (U.S. 20050193592).
Regarding claim 1, Nishida teaches a manufacturing method of a monolithic flexible part (2) (col. 2, lines 27-33, col. 3, lines 5-26, col. 4, lines 47-60, flexible to be formed into a shoe upper) of an upper  of a footwear article (3, shoe fig. 3)  (abstract), the method comprising: defining a plurality of areas (14,16,17,20 ,23,24,22,26,A,B, see annotated fig.) on at least one flat template (fig. 2)  of the monolithic flexible part of the upper of the footwear article and identifying functions, properties or characteristics for each area of the plurality of areas in the flat template (col. 3, lines 15-26, 43-68, col. 4, lines 1-18), wherein two adjacent areas (for example, 14 and 20) have different functions, properties or characteristics (figs. 1,2)(col. 3, lines 15-26, 43-68, col. 4, lines 1-18), weaving a plurality of warp threads and weft threads so as to form a monolithic technical fabric (1) in a single weaving operation (col. 2, lines 27-33, col. 3, lines 5-26, col. 4, lines 47-60), the warp threads and the weft threads being woven according to the at least one flat template to form the monolithic technical fabric defining a plurality of discrete textile sectors (composition of at least a portion of the areas) having different functions, properties or characteristics (col. 1, lines 50-64, col. 2, lines 27-33, col. 3, lines 5-26, 43-68, col. 4, lines 1-14, 47-60) (figs. 1,2), the plurality of discrete textile sectors disposed within the defined areas of the template (col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2), wherein two adjacent discrete textile sectors (for example, 14 and 20) differ from one another in the direction of the warp threads or the weft threads (figs. 1,2), by at least one of the following parameters: a weave pattern or a thread 

Hannes et al. teaches graphically depicting the weave pattern in a grid form prior to weaving a fabric (paras. 30-38, 63-66, fig. 3.1).





Dua teaches a textile upper (40) cut out from a larger piece of fabric (60) by flat cutting (laser cutting or die cutting)(para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have flat cut the fabric of Nishida via laser cutting or die cutting to directly obtain the flexible part in view of Dua because flat cutting via laser or die cutting would provide a clean and accurately cut edge thereby creating a uniform product for production.


Regarding claim 10, the Nishida/Hannes/Dua combined reference teaches the at least one flat template comprises one or more identical or different templates (2 as repeated in fig. 2)(col. 3, lines 5-12), repeated in the direction of the warp, the direction of the weft, or both the direction of the warp and the direction of the weft (fig. 2), each template defining a plurality of functional areas (col. 3, lines 15-26, col. 4, lines 6-18)(fig. 2).
Regarding claim 17, the Nishida/Hannes/Dua combined reference teaches the method further includes: - providing the monolithic flexible part, and shaping or forming the monolithic flexible part (col. 4, lines 31-42).
Regarding claim 18, the Nishida/Hannes/Dua combined reference teaches the method further comprises assembling the shaped or formed monolithic flexible part with 
Regarding claim 19, the Nishida/Hannes/Dua combined reference teaches manufacturing a sport shoe with the upper (fig. 3) (col. 4, lines 19-46) (capable of being worn while playing sports, references Puma sport (col. 3, lines 53-56).
Regarding claim 20, the Nishida/Hannes/Dua combined reference teaches the sport shoe is a shoe for a racket sport (fig. 3) (col. 4, lines 19-46) (“for racket sport” is considered to recite an intended use and therefore because the prior art structure is capable of performing the intended use, it meets the claim limitation) (the shoe of the combined reference is capable of being worn while playing a racket sport).
Regarding claim 21, the Nishida/Hannes/Dua combined reference teaches the two adjacent discrete textile sectors (14,20) differ from one another in the direction of the warp threads or the weft threads by the weave pattern or the thread count of the warp threads or the weft threads (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of 14 vs multilayer or thick woven structure of 20).
Regarding claim 22, Nishida teaches a manufacturing method of a monolithic flexible part (2) (col. 2, lines 27-33, col. 3, lines 5-26, col. 4, lines 47-60, flexible to be formed into a shoe upper) of an upper of a footwear article (3, shoe fig. 3)  (abstract), the method comprising: defining a plurality of areas (14,16,17,20 ,23,24,22,26,A,B, see annotated fig.)  on at least one flat template (fig. 2) of the monolithic flexible part of the upper of the footwear article; identifying functions, properties or characteristics for each  area in the flat template (col. 3, lines 15-26, 43-68, col. 4, lines 1-18), wherein two adjacent areas  (for example, 14 and 20) have different functions, properties or  col. 3, lines 5-26, col. 4, lines 47-60), the warp threads and the weft threads being woven according to the at least one flat template to form the monolithic technical fabric defining a plurality of discrete textile sectors (composition of at least a portion of the areas)having different functions, properties or characteristics (col. 1, lines 50-64, col. 2, lines 27-33, col. 3, lines 5-26, 43-68, col. 4, lines 1-14, 47-60) (figs. 1,2), the plurality of discrete textile sectors being disposed within the defined areas of the template (col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2), wherein two adjacent discrete textile sectors (for example, 14 and 20)  differ from one another in the direction of the warp threads or the weft threads, by the following parameters: a weave pattern of the warp threads or weft threads (col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2)(net-like woven structure vs. thick woven material), and a chemical composition of the warp threads or weft threads(col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2)(silk or plastic used to form a deformably soft and elastic area vs. tension proof fibers or yarns to form thick tension proof areas); ,cutting the monolithic technical fabric to form the monolithic flexible part (2) of the upper of the footwear article from a cut portion of the monolithic technical fabric (separates 2 from 1 surrounding 2) (col. 4, lines 22-40)(abstract), the monolithic flexible part (2) comprising the plurality of areas made with the plurality of discrete textile sectors (composition of the functional areas) (col. 1, lines 50-64, col. 2, lines 27-33, col. 3, lines 5-26, 43-68, col. 4, lines 1-14, 47-60) (figs. 1,2) ; but fails to teach defining a plurality of quadrangular-shaped functional areas on the at least one flat template of the monolithic 
Hannes et al. teaches graphically depicting the weave pattern in a grid form prior to weaving a fabric (paras. 30-38, 63-66, fig. 3.1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one template of the upper of Nishida using a gridded weave pattern such that the plurality of areas of the template define  a plurality of quadrangular-shaped functional areas (i.e. a quadrangular shaped section of the grid within each of 14,16,17,20 ,23,24,22,26,A,B of the flat template) on the at least one flat template of the monolithic flexible part of the upper of the footwear article in view of Hannes in order to provide a detailed weaving guide to follow to produce the woven product and to allow for easier translation of the weaving pattern to a control device for a weaving machine (paras. 29-41 of Hannes, col. 4, lines 12-18, 47-55 of Nishida). The combined reference would result in identifying functions, properties or characteristics for each functional area of the plurality of quadrangular-shaped functional areas in the flat template (at least by way of the gridded 


The Nishida/Hannes combined reference fails to teach flat cutting the monolithic technical fabric to define the monolithic flexible part of the upper of the footwear article from a cut portion of the monolithic technical fabric.

Dua teaches a textile upper (40) cut out from a larger piece of fabric (60) by flat cutting (laser cutting or die cutting)(para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have flat cut the fabric of Nishida via laser cutting or die cutting to directly obtain the flexible part in view of Dua because flat cutting via laser or die cutting would provide a clean and accurately cut edge thereby creating a uniform product for production.







Claims 11,12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Patent No. 5345638), in view of Hannes et al. (U.S. 20130105029), in view of Dua (U.S. 20050193592) and further in view of Dua (U.S. 20040118018).
Regarding claims 11 and 12, the Nishida//Hannes/Dua combined reference fails to teach the warp threads or the weft threads comprise at least one material chosen from among paramide and polyamide coated with a polyurethane.
Dua ‘018 teaches a shoe upper comprising interwoven fusible polyamide strands (paras. 45, 46, fig. 1) coated with a polyurethane (paras. 47,48, fig. 2B of Dua’018).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the warp threads or weft threads of the Nishida//Hannes/Dua combined reference comprise fusible polyamide coated with a polyurethane in view of Dua ‘018 in order to provide increased abrasion resistance, durability, stability and support (para. 45 of Dua ‘018).
Regarding claim 14, the Nishida//Hannes/Dua combined reference fails to teach at least one of the discrete textile sectors of the monolithic technical fabric comprises thermofusible warp threads or thermofusible weft threads upon which a heat treatment 
Dua ‘018 teaches a shoe upper comprising thermofusible interwoven strands (paras. 45, 46, fig. 1), upon which a heat treatment is performed so as to bind the thermofusible warp threads or thermofusible weft threads to one another (paras. 59,61).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made at least one of the discrete textile sectors of the monolithic technical fabric of the Nishida//Hannes/Dua combined reference comprise thermofusible warp threads or thermofusible weft threads, upon which a heat treatment is performed so as to bind the thermofusible warp threads or thermofusible weft threads to one another in view of Dua ‘018 in order to provide increased abrasion resistance, durability, stability and support (para. 45 of Dua ‘018).

Regarding claim 15, the Nishida/Hannes/Dua/Dua ‘018 combined reference further teaches the subsequent heat treatment locally rigidifies the monolithic technical fabric (paras. 53, 58-61, provides stiffness).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Patent No. 5345638) in view of Hannes et al. (U.S. 20130105029), in view of Dua (U.S. 20050193592) in view of Dua (U.S. 20040118018) and further in view of Wittman (U.S. 20090311433).


Wittman teaches a garment textile having a coating of polyurethane charged with ceramic (paras. 13,40,41,53,73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have charged the polyurethane of the Nishida/Dua/Dua ‘018 combined reference with ceramic in view of Wittman in order to provide heat and corrosion resistance (para. 53 of Wittman).

Response to Arguments/Amendments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner relies on Hannes to teach the quadrangular shaped functional areas as outlined in the rejection above.
The examiner notes that the examiner understands “the plurality of discrete textile sectors being disposed within the defined plurality of quadrangular-shaped functional areas of the template” to mean that the plurality of discrete textile sectors are woven according to the functional areas of the template rather than being physically woven into the functional areas of the template.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732